Case 2:20-cv-00621-DSF-JPR Document 13 Filed 04/29/20 Page 1 of 1 Page ID #:41




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  ANTHONY BOUYER                       CASE NO.
                                       2:20−cv−00621−DSF−JPR
               Plaintiff(s),
        v.                    Order to Show Cause re
  STERLING REAL ESTATE GROUP, Dismissal for Lack of
  LLC, et al.                 Prosecution

             Defendant(s).




        Default has been entered by the Clerk as to the remaining defendants. No
     motion for default judgment has been filed. Plaintiff is ordered to file a
     motion for default judgment on or before May 29, 2020. Failure to file a
     default judgment motion by that date may result in sanctions, including
     dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: April 29, 2020                      /s/ Dale S. Fischer
                                           Dale S. Fischer
                                           United States District Judge
